NO. 07-05-0328-CV

                                       IN THE COURT OF APPEALS

                             FOR THE SEVENTH DISTRICT OF TEXAS

                                                 AT AMARILLO

                                                     PANEL E

                                         OCTOBER 25, 2006
                                  ______________________________

                                      LANCE SNACK FOODS, INC.,

                                                                                   Appellant

                                                          v.

                                             DELVIN L. MORRIS,

                                                             Appellee
                               _________________________________

                 FROM THE 99th DISTRICT COURT OF LUBBOCK COUNTY;

                NO. 2004-528,650; HON. MACKEY K. HANCOCK, PRESIDING
                           _______________________________

                                       Memorandum Opinion
                                 _______________________________

Before QUINN, C.J., CAMPBELL, J., and BOYD, S.J.1

         Lance Snack Foods, Inc., appellant, and Delvin L. Morris, appellee, have filed a joint

motion to reverse judgment and remand the cause. Per the request of the parties, we

grant the motion, reverse the judgment, and remand the cause to the trial court for further

proceedings. See Dunn v. Canadian Oil & Gas Services, Inc., 908 S.W.2d 323 (Tex.

App.–El Paso 1995, no pet.) (authorizing such relief). Having reversed the judgment and


         1
            John T. B oyd, C hief Justice (R et.), Se venth Court o f Appea ls, sitting by assignm ent. T E X . G O V ’T
C O D E A N N . §75.002 (a)(1 ) (Vernon Sup p. 2006).
remanded the cause to the trial court at the request of the parties, no motion for rehearing

will be entertained and our mandate shall issue forthwith. All costs of appeal are taxed to

appellee.



                                                 Brian Quinn
                                                 Chief Justice




                                             2